Name: Council Decision (CFSP) 2018/1540 of 15 October 2018 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  civil law;  European construction
 Date Published: 2018-10-15

 15.10.2018 EN Official Journal of the European Union LI 257/3 COUNCIL DECISION (CFSP) 2018/1540 of 15 October 2018 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2016/1693 of 20 September 2016 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them and repealing Common Position 2002/402/CFSP (1), Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 September 2016, the Council adopted Decision (CFSP) 2016/1693. (2) The restrictive measures set out in Article 2(2) and Article 3(3) and (4) of Decision (CFSP) 2016/1693 apply until 31 October 2018. On the basis of a review of that Decision, the restrictive measures should be extended until 31 October 2019. (3) One person should be added to the list of persons, groups, undertakings and entities in the Annex to Decision (CFSP) 2016/1693. (4) Decision (CFSP) 2016/1693 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6(5) of Decision (CFSP) 2016/1693 is replaced by the following: 5. The measures referred to in Article 2(2) and Article 3(3) and (4) shall apply until 31 October 2019.. Article 2 The Annex to Decision (CFSP) 2016/1693 is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 October 2018. For the Council The President F. MOGHERINI (1) OJ L 255, 21.9.2016, p. 25. ANNEX The following person is added to the list set out in the Annex to Decision (CFSP) 2016/1693: 3. Hocine BOUGUETOF; date of birth: 1 July 1959; place of birth: Tebessa (Algeria); nationality: Algerian.